               CO.     FILE       DEPT.     CLOCK    VCHR. NO.    073
               SLN    101684      141425             0000240172     1                  Earnings Statement
               MACH1 AIR SERVICES            INC.                                      Period Beginning:         05/27/2019
               1530 W BROADWAY                                                         Period Ending:            06/09/2019
               TEMPE. ARIZONA         85282                                            Pay Date:                 06/14/2019
               (480) 921-3900


               Taxable Marital Status:   Single                                            JOANN A WING
               Exemptions/Allowances:                                                      6047 S MACK AVE
                 Federal:           9
                 AZ:                Tax is 2.7%
                                                                                           GILBERT AZ 85298



                        rate        hours       this period             year to date   Other Benefits and
Regular          4230 77                            4 230 77             32 153 85                                     this period     total to date
Holiday                             8 00                                               S                                   40 00
              Gross Pay                         $4 230 77                32 153 85
                                                                                       YOUR COMPANY’S      PHONE NUMBER IS (480) 921-3900
              Statutory
              Federal Income Tax                     -417   12             3 029 82
              Social Security Tax                    -261   63             1 990 14
              Medicare Tax                            -61   19               465 44
              AZ State Income Tax                    -113   93               866 65


              dental                                   -0   87*               4   35
              vision                                   -6   84*              34   20
              Long Tern Dis                           -13   54               67   70
              Med125                                   -3   25*              16   25
              Short Term Dis                          -22   27              111   35
              Expense Reimbur                                           -12 771   04

              Net Pay                           $3 330 13
              Check1                            -3 330 13

              Net Check                                $0 00


                Excluded from federal taxable wages

                Your federal taxable wages this period are
                $4 219 81



                                                                                                                                         2000 A DP, LLC




               MACH1 AIR SERVICES INC                                                  Advice number:                  00000240172
               1530 W BROADWAY                                                         Pay date:                       06/14/2019
               TEMPE ARIZONA 85282
               (480) 921-3900

               Deposited       to the account of                                       account number        transit     ABA                  amount
               JOANN A WING                                                            xxxxxx7722            xxxx xxxx                  $3 330 13




                                                                                                    NON-NEGOTIABLE

          Case 2:19-bk-07987-PS Doc 17-1 Filed 07/12/19 Entered 07/12/19 01:27:57                                                    Desc
                               Exhibit A) Debtor Pay Stubs Page 1 of 5
               CO.     FILE       DEPT.     CLOCK   VCHR. NO.    073
               SLN    101684      141425            0000220231     1                  Earnings Statement
               MACH1 AIR SERVICES            INC.                                     Period Beginning:         05/13/2019
               1530 W BROADWAY                                                        Period Ending:            05/26/2019
               TEMPE. ARIZONA         85282                                           Pay Date:                 05/31/2019
               (480) 921-3900


               Taxable Marital Status:   Single                                           JOANN A WING
               Exemptions/Allowances:                                                     6047 S MACK AVE
                 Federal:           9
                 AZ:                Tax is 2.7%
                                                                                          GILBERT AZ 85298



                        rate        hours       this period            year to date   Other Benefits and
Regular          4230 77                         4 230 77               27 923 08                                     this period     total to date
              Gross Pay                         $4 230 77               27 923 08     S                                   40 00


              Statutory                                                               YOUR COMPANY’S      PHONE NUMBER IS (480) 921-3900
              Federal Income Tax                    -417   12             2 612 70
              Social Security Tax                   -261   63             1 728 51
              Medicare Tax                           -61   19               404 25
              AZ State Income Tax                   -113   93               752 72


              dental                                  -0   87*               3   48
              vision                                  -6   84*              27   36
              Long Tern Dis                          -13   54               54   16
              Med125                                  -3   25*              13   00
              Short Term Dis                         -22   27               89   08
              Expense Reimbur                                          -10 191   81

              Net Pay                           $3 330 13
              Check1                            -3 330 13

              Net Check                               $0 00


                Excluded from federal taxable wages

                Your federal taxable wages this period are
                $4 219 81




                                                                                                                                        2000 A DP, LLC




               MACH1 AIR SERVICES INC                                                 Advice number:                  00000220231
               1530 W BROADWAY                                                        Pay date:                       05/31/2019
               TEMPE ARIZONA 85282
               (480) 921-3900

               Deposited       to the account of                                      account number        transit     ABA                  amount
               JOANN A WING                                                           xxxxxx7722            xxxx xxxx                  $3 330 13




                                                                                                   NON-NEGOTIABLE

          Case 2:19-bk-07987-PS Doc 17-1 Filed 07/12/19 Entered 07/12/19 01:27:57                                                   Desc
                               Exhibit A) Debtor Pay Stubs Page 2 of 5
               CO.     FILE       DEPT.     CLOCK   VCHR. NO.    073
               SLN    101684      141425            0000200171     1                  Earnings Statement
               MACH1 AIR SERVICES            INC.                                     Period Beginning:         04/29/2019
               1530 W BROADWAY                                                        Period Ending:            05/12/2019
               TEMPE. ARIZONA         85282                                           Pay Date:                 05/17/2019
               (480) 921-3900


               Taxable Marital Status:   Single                                           JOANN A WING
               Exemptions/Allowances:                                                     6047 S MACK AVE
                 Federal:           9
                 AZ:                Tax is 2.7%
                                                                                          GILBERT AZ 85298



                        rate        hours       this period            year to date
Regular          4230 77                         4 230 77               23 692 31     YOUR COMPANY’S      PHONE NUMBER IS (480) 921-3900
              Gross Pay                         $4 230 77               23 692 31


              Statutory
              Federal Income Tax                    -417   12             2 195 58
              Social Security Tax                   -261   62             1 466 88
              Medicare Tax                           -61   19               343 06
              AZ State Income Tax                   -113   93               638 79


              dental                                  -0   87*               2   61
              vision                                  -6   84*              20   52
              Long Tern Dis                          -13   54               40   62
              Med125                                  -3   25*               9   75
              Short Term Dis                         -22   27               66   81
              Expense Reimbur                                          -10 191   81

              Net Pay                           $3 330 14
              Check1                            -3 330 14

              Net Check                               $0 00


                Excluded from federal taxable wages

                Your federal taxable wages this period are
                $4 219 81




                                                                                                                                    2000 A DP, LLC




               MACH1 AIR SERVICES INC                                                 Advice number:                  00000200171
               1530 W BROADWAY                                                        Pay date:                       05/17/2019
               TEMPE ARIZONA 85282
               (480) 921-3900

               Deposited       to the account of                                      account number        transit    ABA               amount
               JOANN A WING                                                           xxxxxx7722            xxxx xxxx               $3 330 14




                                                                                                   NON-NEGOTIABLE

          Case 2:19-bk-07987-PS Doc 17-1 Filed 07/12/19 Entered 07/12/19 01:27:57                                               Desc
                               Exhibit A) Debtor Pay Stubs Page 3 of 5
               CO.     FILE       DEPT.     CLOCK   VCHR. NO.    073
               SLN    101684      141425            0000180174     1                  Earnings Statement
               MACH1 AIR SERVICES            INC.                                     Period Beginning:         04/15/2019
               1530 W BROADWAY                                                        Period Ending:            04/28/2019
               TEMPE. ARIZONA         85282                                           Pay Date:                 05/03/2019
               (480) 921-3900


               Taxable Marital Status:   Single                                           JOANN A WING
               Exemptions/Allowances:                                                     6047 S MACK AVE
                 Federal:           9
                 AZ:                Tax is 2.7%
                                                                                          GILBERT AZ 85298



                        rate        hours       this period            year to date
Regular          4230 77                         4 230 77               19 461 54     YOUR COMPANY’S      PHONE NUMBER IS (480) 921-3900
              Gross Pay                         $4 230 77               19 461 54


              Statutory
              Federal Income Tax                    -417   12             1 778 46
              Social Security Tax                   -261   63             1 205 26
              Medicare Tax                           -61   18               281 87
              AZ State Income Tax                   -113   93               524 86


              dental                                  -0   87*               1   74
              vision                                  -6   84*              13   68
              Long Tern Dis                          -13   54               27   08
              Med125                                  -3   25*               6   50
              Short Term Dis                         -22   27               44   54
              Expense Reimbur                                           -7 755   60

              Net Pay                           $3 330 14
              Check1                            -3 330 14

              Net Check                               $0 00


                Excluded from federal taxable wages

                Your federal taxable wages this period are
                $4 219 81




                                                                                                                                    2000 A DP, LLC




               MACH1 AIR SERVICES INC                                                 Advice number:                  00000180174
               1530 W BROADWAY                                                        Pay date:                       05/03/2019
               TEMPE ARIZONA 85282
               (480) 921-3900

               Deposited       to the account of                                      account number        transit    ABA               amount
               JOANN A WING                                                           xxxxxx7722            xxxx xxxx               $3 330 14




                                                                                                   NON-NEGOTIABLE

          Case 2:19-bk-07987-PS Doc 17-1 Filed 07/12/19 Entered 07/12/19 01:27:57                                               Desc
                               Exhibit A) Debtor Pay Stubs Page 4 of 5
               CO.     FILE       DEPT.     CLOCK   VCHR. NO.    073
               SLN    101684      141425            0000160174     1                   Earnings Statement
               MACH1 AIR SERVICES            INC.                                      Period Beginning:         04/01/2019
               1530 W BROADWAY                                                         Period Ending:            04/14/2019
               TEMPE. ARIZONA         85282                                            Pay Date:                 04/19/2019
               (480) 921-3900


               Taxable Marital Status:   Single                                            JOANN A WING
               Exemptions/Allowances:                                                      6047 S MACK AVE
                 Federal:           9
                 AZ:                Tax is 2.7%
                                                                                           GILBERT AZ 85298



                        rate        hours       this period            year to date
Regular          4230 77                         4 230 77               15 230 77      YOUR COMPANY’S      PHONE NUMBER IS (480) 921-3900
              Gross Pay                         $4 230 77               15 230 77


              Statutory
              Federal Income Tax                    -417   12             1 361   34
              Social Security Tax                   -261   63               943   63
              Medicare Tax                           -61   19               220   69
              AZ State Income Tax                   -113   93               410   93


              dental                                  -0   87*               0    87
              vision                                  -6   84*               6    84
              Long Tern Dis                          -13   54               13    54
              Med125                                  -3   25*               3    25
              Short Term Dis                         -22   27               22    27
              Expense Reimbur                                           -6 849    00

              Net Pay                           $3 330 13
              Check1                            -3 330 13

              Net Check                               $0 00


                Excluded from federal taxable wages

                Your federal taxable wages this period are
                $4 219 81




                                                                                                                                     2000 A DP, LLC




               MACH1 AIR SERVICES INC                                                  Advice number:                  00000160174
               1530 W BROADWAY                                                         Pay date:                       04/19/2019
               TEMPE ARIZONA 85282
               (480) 921-3900

               Deposited       to the account of                                       account number        transit    ABA               amount
               JOANN A WING                                                            xxxxxx7722            xxxx xxxx               $3 330 13




                                                                                                    NON-NEGOTIABLE

          Case 2:19-bk-07987-PS Doc 17-1 Filed 07/12/19 Entered 07/12/19 01:27:57                                                Desc
                               Exhibit A) Debtor Pay Stubs Page 5 of 5
